DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dorier et al. (US 20190126659).
Re claim 1:
Dorier et al. teaches (para 0028 to para 0032):
“[0028] A security element comprising a first material MAT1 and a second material MAT2 formed in or on a substrate, in such a manner that areas occupied by MAT1 and MAT2 overlap partially or fully, [0029] the first material MAT1 comprising a phosphorescent pigment (donor), [0030] the second material MAT2 comprising a fluorescent dye or pigment (acceptor),

wherein the phosphorescent pigment present in MAT1 is capable of emitting phosphorescence radiation in at least one first phosphorescence emission wavelength range λ1e upon excitation by electromagnetic radiation falling within a phosphorescence excitation wavelength range λ1a,and

[0031] the fluorescent dye or pigment present in MAT2 is capable of emitting fluorescence radiation in at least one second fluorescence emission wavelength range λ2e upon excitation by electromagnetic radiation falling within an fluorescence excitation wavelength range λ2a of the fluorescent dye or pigment, and

[0032] said first phosphorescence emission wavelength range λ1e of the phosphorescent pigment present in MAT1 overlaps with the excitation wavelength range λ2a of the fluorescent dye or pigment present in MAT2, so that after irradiation of the security element with electromagnetic radiation in the phosphorescence excitation wavelength range λ1a the emission of fluorescence radiation in the emission wavelength range λ2e is observable.”

This compares well to the applicant’s intent and vision as seen on page 4 of the instant specification:
“In addition, by applying the first ink and the second ink so that they at least partially overlap on the at least one surface of the substrate, by applying the second ink in the overlapping area onto the first ink and by selecting the pigments and/or dyes of the first and second ink so that the emission spectrum of the first ink and the absorption spectrum of the second ink at least partially overlap in the IR range, it is achieved that the two different security features can be reliably identified with one measuring method. It is in particular not
necessary to measure the emission characteristics of the first ink and the absorption characteristics of the second ink (i.e. to apply two different measuring methods). On the contrary, it is sufficient for reliably identifying both security features to measure the emission characteristics of the system at a location above the overlap area of the first ink and the second ink. This is due to the fact that the emission spectrum of the lower first ink and the absorption spectrum of the upper second ink influence each other. In the overlapping area of both inks, the lower first ink emits, when appropriately excited, IR radiation, whereas the upper second ink absorbs a part of the IR radiation emitted by the lower layer, because the emission spectrum of the first ink and the absorption spectrum of the second ink at least partially overlap in the IR wavelength range.”

Thus it is seen that both Dorier et al. and the instant invention have in common the central characteristic of one security feature whose excitation-based emission cascades into the absorption characteristic of a second, different overlapping security feature such that one only has to use a particular wavelength of light to excite the first feature in order to observe the effects of both security features.

In addition, as seen at para 0135 of Dorier et al., the emission and absorption wavelengths can, in some embodiments, be in the IR portion of the spectrum.

One key difference between Dorier et al. and instant claim 1 is that in Dorier et al. it is stated that the second dye or pigment, which absorbs the luminescence of the first dye or pigment is non-luminescent.

From one point of view, Dorier et al. can be seen to meet the limitations of the claim and more. That is, not only does the second dye or pigment absorb the luminescence of the first, it also emits.
Even if Dorier et al. is not seen as a 102 reference, it can meet this limitation by obviousness, since it is arguably more difficult to have a second dye or pigment that re-luminescence the emissions of the first dye or pigment than it is to have a second dye or pigment that merely absorbs that light. An absorber would be something that is simply black in the Infrared range, which is not very different from simple black ink.

Re claims 2 and 3: As para 0135 of Dorier et al. discusses, in some embodiments, the first dye or pigment has emission in the claimed wavelength. As figure 2 illustrates, the absorption ranges for the second, partially overlapping dye or pigment can be in the same range with a narrower peak such as the existence of the second security feature will be observable by observing the spectrum after only excitation of the first security feature.

Re claim 4: See figures 2a-2e. A variety of shifts are shown. Also there is a very wide range of claimed possible shift values, and Dorier et al. appears to be clearly well within this range.

Re claim 5:
See paragraphs 0137 and 0138 of Dorier et al.

Re claim 6: 
See paragraphs 0146 and 0148 of Dorier et al.

Re claim 7:
Such a wide range of concentrations is claims 1% to 40% that this limitation would be easily met by Dorier et al.

Re claim 8: 
Some of the claimed materials are seen at paragraph 0146 to 0148 of Dorier et al. As for particle size, a wide range is claimed and this can be met at para 0154 of Dorier et al.

Re claim 9-11:
The examiner notes that Dorier et al. recites a huge number of possible dyes and pigments at para 0136 to 0148 which likely cover the claimed structure.

Re claim 12: Dorier et al. teaches at para 0001:
“Security elements are often used to indicate the authenticity and genuineness of various items, including banknotes, member cards, concert tickets…”

Re claims 13-16:
As discussed above, both Dorier et al. and the instant invention have in common the central characteristic of one security feature whose excitation-based emission cascades into the absorption characteristic of a second, different overlapping security feature such that one only has to use a particular wavelength of light to excite the first feature in order to observe the effects of both security features.
As for the particular wavelength range Dorier et al. allows for this in at least some embodiments at para 0135.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876